Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Approved for American Stock Exchange Listing TORONTO, Nov. 5 /CNW/ - Western Goldfields Inc. (TSX:WGI, OTC BB:WGDFF.OB) today announced that its common shares have been approved for listing on the American Stock Exchange (AMEX). The Company's shares are expected to begin trading on the AMEX on Thursday, November 8, 2007, under the symbol "WGW". Until then, the Company's shares will continue to trade under the symbol WGDFF.OB on the OTC Bulletin Board. Randall Oliphant, Chairman, Western Goldfields, said, "We are very pleased to have received approval for listing on the American Stock Exchange.
